UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1942


In re: MICHAEL LAWRENCE EISNER,

                    Petitioner.



   On Petition for Writ of Mandamus. (1:14-cr-00167-GBL-1; 1:15-cv-00892-GBL)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Lawrence Eisner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Lawrence Eisner petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion and motion for

issuance of a subpoena. He seeks an order from this court directing the district court to

act. Our review of the district court’s docket reveals that the district court has denied the

motions. Accordingly, because the district court has recently decided Eisner’s case, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2